ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 04/25/2022, which have been entered. As filed by Applicant: Claims 7, 10-12 and 14-15 are pending. Claims 7, 10-11, and 14 are currently amended. Claim 15 is newly added. Claims 8-9 and 13 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 04/25/2022, with respect to the rejection of claims 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (“Ag/Au/Polypyrrole Core-shell Nanowire Network…”; full NPL citation is on prior PTO-892 form) and the rejection of claims 9-14 under 35 U.S.C. 103 as being unpatentable over Moon (“Ag/Au/Polypyrrole Core-shell Nanowire Network…”), in view of Rogers et al. (US 2013/0041235 A1), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. -- Authorization for this examiner’s amendment was given in an interview with Attorney Jinchul Hong on 05/13/2022.
The application has been amended as follows: 	Claim 7, line 3, change “…and…” to “…dispersed in…”;
Claim 7, line 7, change “…and…” to “…dispersed in…”;
Claim 7, lines 14-15, delete this text: “wherein the first core-shell nanowires are dispersed in the first polymer, and the second core-shell nanowires are dispersed in the second polymer,” [Note that “and” in line 15 remains];
Claim 7, line 17, change “…composite have…” to “…composite each have…”;
Claim 14, line 6, change “…layer comprise…” to “…layer each comprise…”;
Claim 16, line 8, change “…layer have…” to “…layer each have…”.


Allowable Subject Matter
5.	Claims 7, 10-12 and 14-15 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Moon (“Ag/Au/Polypyrrole Core-shell Nanowire Network…”), and Rogers et al. (US 2013/0041235 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 04/25/2022.
In agreement with Applicant’s arguments, Moon does not disclose or fairly suggest a first core-shell nanowire/polymer composite having a mesh shape, as required by independent claim 7 as currently amended. Note that the first insulating layer and second core-shell nanowire/polymer composite must are also required to have a mesh shape. It is agreed too that Moon and Rogers fail to teach or reasonably suggest a first insulating layer disposed on the first core-shell nanowire/polymer composite and a second core-shell nanowire/polymer composite disposed on the first two materials, as required by claim 7.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Moon and/or Rogers to arrive at the claimed stretchable composite as a whole with its required combination of features, novel elements of which are its insulating layer disposed between two core-shell nanowire/polymer composites comprising core-shell nanowires dispersed in a polymer. The “core” is a conductive metal, e.g. silver, and the “shell” is a biocompatible metal, e.g. gold (see claim 10).
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known stretchable composites having a mesh shape.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 15, 2022